United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, BEVERLY POST
OFFICE, Beverly, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1705
Issued: January 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2008 appellant filed a timely appeal of the May 7, 2008 merit decision of the
Office of Workers’ Compensation Programs, finding that she received an overpayment in the
amount of $1,093.00 for which she was at fault. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d),
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,093.00 during the period January 10 through 22, 2005 after she returned to work;
and (2) whether the Office properly found that appellant was at fault in creating this
overpayment and, therefore, ineligible for waiver of the recovery of the overpayment.
FACTUAL HISTORY
On February 24, 2004 appellant, then a 38-year-old letter carrier, sustained an injury to
her left leg and knee while bending down to pick up a tub of mail. On March 11, 2004 the

Office accepted the claim for left knee strain.
performed on September 23, 2004.

It authorized left knee surgery which was

By letter dated November 9, 2004, the Office informed appellant that she was being
placed on the periodic rolls, effective September 23, 2004. Appellant was advised to notify the
Office immediately when she returned to work to avoid an overpayment of compensation and
that, if she worked during any period covered by a compensation payment, she must return the
payment to the Office. On November 12, 2004 the Office issued a compensation check in the
amount of $3,123.45 for the period September 23 through October 30, 2004.
On January 21, 2005 the employing establishment advised the Office that appellant
returned to full-time modified-duty work on January 10, 2005.
On February 15, 2005 the Office made a preliminary determination that appellant
received an overpayment in the amount of $1,093.00, during the period January 10 through 22,
2005 and that she was at fault because she knew or should have known that she was not entitled
to wage-loss compensation during a period when she was earning wages. Appellant was advised
that she could request a telephone conference, a final decision based on the written evidence only
or a hearing within 30 days of the date of the letter if she disagreed that the overpayment
occurred, if she disagreed with the amount of the overpayment and if she believed that recovery
of the overpayment should be waived. The Office requested that appellant complete an
accompanying overpayment recovery questionnaire (Form OWCP-20) and submit financial
documents in support thereof within 30 days.
On March 8, 2005 appellant requested an oral hearing. She submitted an OWCP-20 form
dated March 3, 2005. Appellant contended that she did not have any of the incorrectly paid
checks or payments in her possession. She reported her monthly income of $1,786.92 and
expenses of $2,756.98. Appellant’s assets included $2,468.44 cash on hand, $100.00 in a
checking account and $8,800.00 in a savings account, totaling $11,368.44. She contended that
she was not at fault in the creation of the overpayment because she submitted the proper
paperwork. Appellant informed the employing establishment that her payments should stop
because she was going back to work on January 10, 2005. She was advised that her paperwork
was not going to be submitted. Appellant also contended that the amount of the overpayment
was incorrect.
By decision dated May 7, 2008, the Office finalized the determination that appellant was
at fault in the creation of an overpayment in compensation in the amount of $1,093.00 for the
period January 10 through 22, 2005.1 She was instructed to submit the $1,093.00 to the Office
within 30 days or a payment schedule would be instituted.

1

The record does not indicate why the Office did not conduct a hearing regarding its preliminary overpayment
determination as requested by appellant.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act2 provides that the United
States shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of his duty.3 Section
8116 of the Act defines the limitations on the right to receive compensation benefits. This
section of the Act provides that, while an employee is receiving compensation, he or she may not
receive salary, pay, or remuneration of any type from the United States, except in limited
circumstances.4
Section 10.500 of the Office’s regulations provides that compensation for wage loss due
to disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.5
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,093.00. The record supports that she returned to work on January 10, 2005 and worked
through January 22, 2005. Appellant received wage-loss compensation in the amount of
$1,093.00 for this period. As she was not entitled to compensation for the period after she
returned to work, the amount of compensation that she received from January 10 through 22,
2005 represents an overpayment of compensation.6 The evidence establishes the fact and the
amount of the overpayment. The Board, therefore, finds that an overpayment occurred in the
amount of $1,093.00 as appellant returned to work but received wage-loss compensation from
January 10 to 22, 2005.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act7 provides that an overpayment of compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.8 Thus, the Office may not waive the overpayment of compensation

2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8102(a).

4

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

5

20 C.F.R. § 10.500.

6

W.F., 57 ECAB 705 (2006).

7

5 U.S.C. § 8129(b).

8

Michael H. Wacks, 45 ECAB 791, 795 (1994).

3

unless appellant was without fault.9 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.10
On the issue of fault, section 10.433 of the Office’s regulations, provides that an
individual will be found at fault if he or she has done any of the following:
“(1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or
she knew or should have known to be material; or (3) accepted a payment which
he or she knew or should have known was incorrect.”11
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provides in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”12
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating the overpayment because she
knew or should have known she was not entitled to wage-loss compensation for the period
January 10 through 22, 2005 after she returned to full-time work. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
he or she receives are proper.13 The recipient must show good faith and exercise a high degree
of care in reporting events that may affect entitlement to or the amount of benefits.14 Even if the
overpayment resulted from negligence on the part of the Office, this does not excuse the
employee from accepting payment which she knew or should have known that she was not
entitled.15
By letter dated November 9, 2004, the Office clearly advised appellant that she was to
immediately inform the Office upon her return to work to avoid an overpayment in
compensation. If she worked during any period covered by a compensation payment, she was to
9

Norman F. Bligh, 41 ECAB 230 (1989).

10

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

11

20 C.F.R. § 10.433(a).

12

Id. at § 10.433(b); Diana L. Booth, supra note 10.

13

Danny E. Haley, 56 ECAB 393 (2005).

14

Sinclair L. Taylor, 52 ECAB 227 (2001).

15

See Russell E. Wageneck, 46 ECAB 653 (1995).

4

return the payment to the Office. Under these circumstances, appellant knew or should have
known that the payment of wage-loss compensation was incorrect.16 Appellant returned to work
on January 10, 2005 but did not immediately inform the Office or return the compensation
received for the period she worked. She acknowledged that she knew she was not allowed to
receive compensation when she informed the employing establishment of her return to work on
January 10, 2005. As such appellant knew or should have known that she was not entitled to
receive wage-loss compensation and her salary. The Board finds that she accepted compensation
she knew or should have known was incorrect. Under section 10.433(a) of the Office’s
regulations, appellant is properly found to be at fault pursuant to section 8129 of the Act and is
not entitled to waiver of the overpayment in compensation.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $1,093.00, during the period January 10 through 22, 2005, because she incorrectly received
temporary total disability compensation after she returned to work. The Board further finds that
the Office properly found that appellant was at fault in creating this overpayment and, therefore,
ineligible for waiver of the recovery of the overpayment.17

16

Neill A. Dewald, 57 ECAB 451 (2006).

17

The Board notes that it does not have jurisdiction to review the Office’s recovery of the overpayment. The
Board’s jurisdiction is limited to reviewing those cases where the Office seeks recovery from continuing
compensation under the Act. Judith A. Cariddo, 55 ECAB 348 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

